Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 2011054650 (machine translation included) in view of Metschan (US 9399338) for the same reasons as expressed in paragraph 5 of the Office action dated July 22, 2021.
Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
The applicant argues that the Office failed to expressly point to a plurality of forming stations, a plurality of lay-up stations and transfer mechanisms in DE ‘650. However, the reference clearly included a plurality of forming stations which were each capable of forming pieces from a feedstock of a laminar reinforcement material, namely applicant is referred to paragraphs [0026] and [0017] of the translation where the mats 4 (the shaped filling elements) are formed via a rolling 
Applicant argues that Metschan failed to cure the deficiencies of DE ‘650, however the applicant is advised that Metschan need to teach the forming/transferring and lay-up stations as such are clearly suggested by DE ‘650. In Metschan, as previously noted, plural plies are stacked one upon another at selected locations (lay-up stations) disposed along a conveyor (noting that in DE ‘650 the lay-up stations are located along the path of the conveyor and that as the stacks travel from lay-up station to lay-up station additional plies of formed material are transferred to the stack at a new lay-up station). In Metschan there is disclosure of application of plural preforms (transfers of material to two or more lay-up stations) simultaneously when manufacturing the stacks so that multiple stacks can be made simultaneously, see column 3, lines 15-44 (in particular, lines 32-36) and column 7, lines 41-47. Clearly formation of the stacks in a repeating operation where one laid the material up at the lay-up locations simultaneously was suggested by Metschan. Applicant does not dispute such a finding but rather takes the position that the reference did not teach the necessary, forming/transporting/and lay-up stations to stack the materials. Such is not needed as it was suggested by DE ‘650.
 No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746